Title: To George Washington from William Patterson, 3 April 1779
From: Patterson, William
To: Washington, George


Sir
Cumberland County [Pa.] April 3d—1779
This day Hicks returned from Shamong, where he met with Twenty five of the Troops in pay of Britain, & about thirty warriors of the Mingo, Munsey, & Tuskaroro Tribes, The whites were commanded by a Serjet who Told Hicks the Officer was gone to the lake to meet a reinforcmt of Troops, The Serjt said he knew but little more than there was an Expedition talked of among the Officers. & Indians, That the six Nations and their dependants were all preparing for war, those at Shamong live on Corn, Sugar, & wild Meat No publick Stores there—he Hicks Saw sundrie empty Pork and flour Barrels & a few prisioners, he dilevered the letters to the Serjt who said he dare ‘ot Oppen but promised to forward them to his Officer, The Indian chief of the Town pointed out a path of Safety for the conveyance of an answer. or continuance of a correspondence, The whites & Indians objected to Hicks’s carrying the letters thro’ their Country which Ocasioned his quick return.
from every thing Hicks cou’d hear he thinks Shamong and the other Town’s nearest will soon be evacuated and their inhabitants take shelter under the Bark of the Senekee Country at & near a Town call’d the big Ax on the watters of Lake Ontaria about sixty. or seventy Miles from Shamong—the distance between the Navigable watters of the Alegeny & Cayuga branch for small Boats about thirty five Miles, the Country leavel but in part Swampey Beetchland.
I Just now recived a letter from Captn Bush commandg at Sunbury says that on Sunday last was a week a large party of Indians attacked a party of our Troops on the Wyoming plains near the Fort commanded by Colo. Butler, but did not give the particulars of that days affair, that on the Tuseday following they attacked the Fort & kept firing the most of that day, afterwards retired taking with ’em 100 head of Black Cattle & 30 Horses, Tho’ your Excellency will have the particulars of this affair I cant but mention it with pleasure & rejoice that the Enimy attacked Wyoming instead of Fort Wallis which place might have fell into their hands; with Captn Bushes letter came one for the Captn of a few light Hor. At York Town, seeing it wrote on publick service I forwarded by express immediately after it came to hand—In my letter to General Green of the 28th of March last I mentioned that I cou’d not find a trusty Hand willing to undertake the Journey with Hicks. But unexpected I met with an Honest man of good charactor & fortune who offered his service in case your Excellency think proper to have further discoverys attempted, I shall wait your approbation before I put the publick to more expence on this Busness.

I gave Hicks three Hundred dollars, & paid his expences, keep his wife & two Children in my family to have him under my Eye ready for the same services, he says the Enimy treated him rough at first, but, in the end kind, That the party attacked Wyoming were Not from Shamong, but thinks they came from Chananga, & Chewnote, That he went undiscovered until within half a Mile of Shamong & kept the com[mo]n road all the way, That on his return he Tracked warriors at the head of Munsey Creeck steering their course towards Sunbury, on his way up heard several Guns fired near Wyalusing, there is a small Stokade a little below Shamo[n]g but no one in it, he further says there are several empty Houses in the Town appears to have been long evacuated as they used them for Cow Stables and quantities of dung lie in them—I Just now heard that on wednesday last a party of Indians Murdered a family 10. in Number about twelve Miles from Sunbury. I am Your Excellencies Obedient Huml. Servent
W: Patterson
